The Chancellor.
The bill states no ground upon which this court would be justified in interfering with the judgment at law. So far as the bill’s allegations disclose, the complainant as defendant in the lawsuit could have set up every fact by way of defense in that suit which he now urges in this court as grounds of attack upon the judgment. There is nothing alleged here inconsistent with the idea that what the complainant desires is in substance a retrial of issues which the law- court had ample jurisdiction to settle. For all that appears, those very issues were, or could have been, raised and tried in that court. No allegation is made of any facts which indicate that fraud, accident or the acts of the opposite party, unmixed with negligence or fault of the complainant, prevented him from raising by way of defense at law the same facts by which he here seeks' to impeach the legal judgment. No case, therefore, is stated which entitles the complainant to relief in this court. Kersey v. Rash, 3 Del. Ch. 321; Hudson v. Layton, et al., 12 Del. Ch. 106, 107 A. 785; Kuratle v. Pyle, 12 Del. Ch. 112, 107 A. 788.
The demurrer will be sustained.